USDC IN/ND case 2:18-cv-00227-JTM-JEM document 60 filed 08/13/20 page 1 of 1

                          UNITED STATES DISTRICT COURT
                          NORTHERN DISTRICT OF INDIANA
                               HAMMOND DIVISION

IRVIN CARMEN,                          )
                                       )
             Plaintiff,                )
                                       )
             v.                        )     No. 2:18 CV 227
                                       )
EDWARD DAVIES, et al.,                 )
                                       )
             Defendants.               )

                                     ORDER

      As no objections have been filed with respect to the report and recommendation

of Magistrate Judge John E. Martin dated July 27, 2020, the court now ADOPTS that

report and recommendation (DE # 58), GRANTS defendants Correctional Health Inc.

and William Forgey’s motion to dismiss (DE # 47), and DISMISSES this case with

prejudice.

                                       SO ORDERED.

      Date: August 12, 2020
                                        s/James T. Moody
                                       JUDGE JAMES T. MOODY
                                       UNITED STATES DISTRICT COURT
